Citation Nr: 1636309	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  10-34 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel



INTRODUCTION

The Veteran served on active duty from June 1996 to June 2000, April 2005 to June 2005, and December 2005 to February 2007. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing in March 2011.  A transcript of that hearing has been associated with the claims file.  

This appeal was previously before the Board in January 2012 and April 2014 but remanded for additional development. The case has been returned to the Board for further appellate consideration.


FINDING OF FACT

In April 2014 (pursuant to the Board's remand instructions), the Veteran was asked to provide completed release forms (VA Form 21-4142) needed to secure pertinent outstanding evidence necessary to adjudicate his claim of service connection for     a low back disability; more than a year has lapsed since that request; he has not provided such releases.  


CONCLUSION OF LAW

By failing to submit requested releases for critical evidence needed to properly adjudicate his claim of service connection for a low back disability, the Veteran   has abandoned such claim, and his appeal in this matter must also be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2014); 38 C.F.R. § 3.158(a) (2015).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in February 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  A VA examination has been conducted.  The Veteran was scheduled for another VA examination to including obtaining a nexus opinion in February 2012, but the Veteran failed to appear.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remands have been undertaken.  As noted above, the Veteran was scheduled for a VA examination       but failed to appear.  In addition, a Januray2012 letter requested that he provided fully completed release forms to obtain relevant treatment records from his motorcycle accident and spine x-rays in 2002 or 2003.  He responded to the letter with incomplete authorizations forms.  In April 2014, he was asked to fully complete the authorization forms, but he did not respond to the request.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Where the evidence requested in connection with an original claim or a claim for increase is not furnished within one year after the date of the request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a) (emphasis added).   

In this case, the Veteran's service treatment records during his first period of active service are negative for any findings or treatment of a back disability.  However, a VA treatment record dated in November 2006 during the Veteran's last period of active service shows that the Veteran complained of recurrent low back pain.  He reported a history of frequent recurring low back pain episodes since being involved in a motor vehicle accident in 2001.  

The January 2012 Board remand noted that the Veteran indicated he received treatment for injuries sustained in a motorcycle accident in 2001 at the Denver County Hospital and that he had x-rays of the spine done in 2002 or 2003 at   UPMC Cranberry that were okay.  The Board directed that such records should     be requested on remand.  The Agency of Original Jurisdiction (AOJ) issued a letter later that month asking the Veteran provide release forms so that private medical records could be requested.  In February 2012, the Veteran submitted signed release forms; however, he did not include the names and addresses of the private medical providers who had treated him.  In March 2012, the AOJ issued a Supplemental Statement of the Case (SSOC), noting that the Veteran did not include the provider information on his VA Form 21-4142 Authorization and Consent Release of Information and continued the denial of the claim.  

In April 2014, the Board remanded the claim again, noting that shortly following the SSOC, the Veteran submitted a letter inquiring about the receipt of the release forms that he had submitted in support of his claim, and that it appeared the Veteran did not fully understand that the forms he submitted were unusable because they were incomplete.  Per remand directive, the AOJ issued another letter in April 2014 asking the Veteran to complete the VA Forms 21-4142 so that private treatment records could be requested.  However, he did not respond. 

The Board further notes that the Veteran failed to report to a VA examination concerning his spine claim scheduled in February 2012, and has not indicated a willingness to report.  38 C.F.R. § 3.655.

In this case, the record indicates that the Veteran had no back complaints during his first period of active service, had a motor vehicle accident in 2001 (in between active duty periods) where he suffered a back injury and/or back pain, and experienced back pain during his last period of active duty that he attributed to the 2001 accident.  While he alleged during his hearing that the accident in 2001 did not result in an injury to his back, such contention is not credible in light of his reports to treatment providers that he suffered a back injury in the 2001 motorcycle accident and/or had back pain since that accident.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).

The Veteran has not provided the releases necessary for VA to secure critical evidence pertaining to his claim seeking service connection for a low back disability.  "The duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App 190 (1991).  

Records of treatment pertaining to his motorcycle accident and the status of his spine two to three years later would be expected to support or refute the existence of a spine injury/disability prior to his last period of service.  The Board finds that his failure to cooperate with VA's efforts to secure critical evidence in this matter frustrates VA's attempts to ascertain the true complete history of the claimed disability.  The Board      is presented with less than a complete disability picture of the disability on appeal, made so by the Veteran's failure to cooperate.  In such circumstances proper merits adjudication is not possible.  The regulation governing in this situation, 38 C.F.R. § 3.158(a), is clear and unambiguous, and mandates that the claim will be considered abandoned.  See Hurd v. West, 13 Vet. App. 449, 452 (2000) (when the AOJ requests additional evidence and the appellant does not respond within one year, the claim is considered abandoned under 38 C.F.R. § 3.158); Wamhoff v. Brown, 8 Vet. App. 517, 521-22 (1996) (when an appellant does not furnish the requested evidence within the specified one year of the request, the AOJ is required, by VA regulations, to consider the claim abandoned) (emphasis added).  Notably, more recently the Court has held that even if an appellant is ignorant of the abandonment provisions of 38 C.F.R. § 3.158(a), VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220 (2012).  

Hence, the Board has no recourse but to conclude that the Veteran has abandoned this claim (and the appeal in this matter).  See Hyson v. Brown, 5 Vet. App. 262 (1993).  As the claim for service connection for a low back disability is abandoned, there is no allegation of error in fact or law for appellate consideration in this matter.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  



ORDER

The appeal seeking entitlement to service connection for a low back disability is dismissed.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


